Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of J.G. and T.S.A.G.,                 Appeal from the County Court at Law of
Children                                              Lamar County, Texas (Tr. Ct. No. 86294).
                                                      Opinion delivered by Justice Burgess, Chief
No. 06-18-00017-CV                                    Justice Morriss and Justice Moseley
                                                      participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellants have adequately indicated their inability to pay costs of
appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 1, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk